        Case 1:19-cv-10175-MKV Document 29 Filed 08/27/20 Page 1 of 1


                                                                                                                 :I

                                                                              '   ~    , ,...   I[ i . '\. : l
                                                                                                                 ii
                                                                                  -_      l \, f t         · l
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
YOV ANNY DOMINGUEZ, individually and on
behalf of all other persons similarly situated,

                                   Plaintiff,
                 -against-                                           19   CIVIL 10175 (MKV)

                                                                          JUDGMENT
PIZZA HUT OF AMERICA, LLC,

                                   Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated July 6, 2020, the motion to dismiss the First

Amended Complaint for lack of standing under Rule 12(b)(l) is GRANTED. Dominguez did not

file an amended pleading, therefore, final judgment of dismissal is entered; accordingly, this case

is closed.

Dated: New York, New York

          August 27, 2020


                                                                     RUBY J. KRAJICK

                                                                          Clerk of Court
                                                               BY:

                                                                          ~
